Citation Nr: 1438948	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-16 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 1151 for a dental disability.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This claim was previously before the Board in November 2012, at which it was remanded for additional development.  After the Agency of Original Jurisdiction (AOJ) issued a February 2013 supplemental statement of the case, the claim has been returned to the Board for further appellate review.

During the pendency of this appeal, the Veteran made references to experiencing a dental condition prior to his active duty and references to receiving dental care during his active duty.  The Veteran also made references to his dental disability being secondary to his irritable bowel syndrome.  Despite these references, the Veteran was adamant that he was not claiming entitlement to service connection for a dental disability that was incurred in, due to, or was caused by his active duty, nor was he claiming service connection on a secondary basis.  The Veteran insisted that his claim was limited to seeking entitlement to disability compensation under 38 U.S.C.A. § 1151 for a dental disability due to post-service care he received from VA.  The evidence does not otherwise raise a claim of entitlement to service connection for a dental disability on a direct or a secondary basis and, therefore, the Board will limit its consideration of the Veteran's claim to entitlement to disability compensation under 38 U.S.C.A. § 1151 for a dental disability.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board commits error only in failing to discuss a theory of entitlement that was raised either by the veteran or by the evidence of record; the Board is not required to sua sponte raise and reject "all possible" theories of entitlement in order to render a valid opinion).

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) was referred to the AOJ in the November 2012 remand.  A review of the claims file since then does not demonstrate the AOJ undertook any development efforts with respect to this claim.  Because this claim has not been adjudicated by the AOJ, Board does not have jurisdiction to consider it herein.  As such, the Board is again referring this claim to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

A preponderance of the evidence of record concludes that the Veteran's claimed dental disability was not caused or aggravated by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, nor was such the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a dental disability have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's above-captioned claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

In April 2006, the RO sent the Veteran a letter advising him as to how to established entitlement to disability compensation under 38 U.S.C.A. § 1151, as well as what types of evidence he could submit in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating and notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This notice was provided to the Veteran prior to the October 2006 rating decision which denied the benefit sought.  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence and testify at a hearing with the undersigned Veterans Law Judge.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to VA's duty to assist, the RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As will be discussed below, VA attempted to obtain documentation associated with his VA vocational rehabilitation, but said records had been destroyed and, thus, were unavailable for review in connection with this claim.  The Board finds that any further attempts to obtain this evidence are futile.

In November 2012, the Board remanded the Veteran's claim in order to attempt to obtain a specific private treatment report, namely a September 2005 Endodontics consultation report.  Despite the AOJ's November 2012 request that the Veteran submit an authorization and consent to release form, which would enable to AOJ to attempt to obtain the September 2005 report, the Veteran did not comply.  As such, the AOJ was unable to attempt to obtain this evidence.  

The Board acknowledges the Veteran's assertions that a VA dentist transferred from a VA facility in Pennsylvania to a VA facility in Colorado.  The Veteran asserted that the VA dentist took with him the Veteran's treatment records.  However, beyond the Veteran's assertions of such, the evidence of record did not include any indication that any portion of his VA treatment records was unavailable because a VA dentist transferred from one VA facility to another.  Requests for the Veteran's VA treatment records generated numerous records, including those dated throughout the period of time in question.  Indeed, VA treatment reports associated with the VA dentist in question were associated with the claims file.

Based on the above, the Board finds that there is no indication in the record that additional evidence relevant to the claim being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

Additionally, during the pendency this appeal, the Veteran was provided a VA examination in December 2012.  The VA examiner reviewed the Veteran's claims file, the relevant evidence of record, the Veteran's assertions, and administered a thorough clinical evaluation, all of which allowed for fully-informed responses to the salient questions presented by the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Generally, a hearing officer is required to fulfill two duties in order to comply with the regulations.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at a September 2012 hearing before the undersigned Veterans Law Judge by an accredited representative from Disabled American Veterans.  The representative and the Veterans Law Judge asked questions to ascertain the onset and course of the Veteran's dental disability.  The hearing focused on the Veteran's assertions as to the VA medical care he received that allegedly caused a dental disability.  Through his testimony, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  The Veterans Law Judge asked questions to ascertain whether the claims file included all of the evidence that the Veteran believed was relevant to his claim.  The Veteran identified a private report dated in September 2005 and documentation associated with his participation in VA's vocational rehabilitation program as potentially relevant evidence.  In November 2012, the Board remanded the Veteran's claim, in part, in order to attempt to obtain this evidence.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the September 2012 hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this matter, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009).

In September 2005, the Veteran submitted the above-captioned claim, which was denied in October 2006.  Thereafter, the Veteran perfected an appeal to the Board.  In November 2012, the Board remanded the Veteran's claim for further development.  Specifically, the Board directed the AOJ to attempt to obtain a September 2005 consultation report from a private medical care provider, Endodontics Associates.  The Board also directed the AOJ to attempt to obtain the documentation associated with the Veteran's VA Vocational Rehabilitation folder.  Thereafter, the Board directed the AOJ to provide the Veteran with another VA examination.

In November 2012, the AOJ sent the Veteran a letter requesting that he submit an authorization and consent to release form, which would enable to AOJ to attempt to obtain the September 2005 report.  The Veteran did not submit such a form to VA.  Consequently, the AOJ was unable to attempt to obtain the report.

According to a January 2013 report of contact, the AOJ was informed that the Veteran's Vocational Rehabilitation folder was destroyed in May 2007.  The AOJ informed the Veteran of this, and requested that he submit any relevant documentation concerning his participation in the vocational rehabilitation program.  In February 2013, the AOJ issued a memorandum wherein it found that the Veteran's vocational rehabilitation documentation had been destroyed, was unavailable for review, and any further efforts to obtain it would be futile.  

In April 2013, the Veteran submitted a few documents concerning his application for dental care pursuant to the vocational rehabilitation program.  This evidence was previously associated with the claims file and, thus, a waiver of AOJ review is not required.  38 C.F.R. § 20.1304 (2013). 

In December 2012, the Veteran was provided a VA examination in order to ascertain whether he incurred a dental disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care; whether VA furnish hospital care, medical or surgical treatment, or examination without the Veteran's informed consent; and whether the Veteran's dental disability was an event not reasonably foreseeable.  Thereafter, the AOJ re-adjudicated the Veteran's claim, confirming and continuing the denial thereof, and returned the claim to the Board for further appellate review.

Based on the above, the Board finds that the AOJ substantially complied with the November 2012 remand directive and, thus, a remand for corrective action is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board will now address the merits of the Veteran's claim.  

Under VA laws and regulations, when a veteran incurs additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361 (2013).  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (finding that the language of statute was plain and did not require showing of fault).  Since the Veteran filed his claim after that date, he must show a degree of fault, and more specifically, that the proximate cause of his dental disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361. 

Generally, in determining that additional disability exists, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped. 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2013).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1). 

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. §§  3.361(d)(2), 17.32.

The salient questions presented by the Veteran's claim are as follows:  (1) did the Veteran incur a dental disability as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA?; (2) did the Veteran's dental disability result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately?  In other words, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?; (3) did VA furnish hospital care, medical or surgical treatment, or examination without the Veteran's informed consent?; and (4) was the Veteran's dental disability an event that was not reasonably foreseeable?

Throughout the pendency of this appeal, the Veteran asserted that a current dental disability was due to care he received from VA.  The Veteran has not attributed a singular act by a VA medical/dental professional to a current dental disability.  Instead, the Veteran stated that the care he received from VA that resulted in a dental disability occurred over an extended period of time and was administered by a variety of VA medical professionals.  Beyond the Veteran's assertions and the assertions of members of the Veteran's family, the evidence of record included only one competent opinion that addressed the salient questions presented by the Veteran's claim:  The December 2012 VA examiner's opinion.

In December 2012, the Veteran underwent a VA examination.  After reviewing the relevant evidence of record, including the Veteran's assertions, and after administering a thorough clinical evaluation, the examiner opined as follows:

The Veteran is alleging that he has temporomandibular joint dysfunction and pain syndrome.  This is the diagnosis for the disorder found.  It is my opinion that this diagnosed disorder was not a result of VA dental treatment of lack thereof and that it did not result in additional disability that did not exist prior to the start of the VA dental treatment.  It is not likely that any dental/oral disorder diagnosed or others perceived by the [Veteran] is due to the VA's failure to exercise reasonable skill and care in the diagnosis and care in the diagnosis and care of the [Veteran].  Dental treatment and dental oral surgical care appears to have been properly administered and with the consent of the Veteran.  The temporomandibular joint pain and dysfunction syndrome is more likely than not the result of the [Veteran]'s own self-treatment.  He willing admits to not accepting the treating dentist's recommendations as he feels only he knows how to adjust his bite properly.  To this extent, he presented with upper and lower removable appliances originally made by treating dentists that he obviously and willing admits to 'adjusting' as he sees fit.  This consists of adding acrylic compound to the occlusal surfaces of both appliances such to the extent that he is extremely over-opened, causing pain, dysfunction, and possibly irreversible damage bilaterally to the temporomandibular joint.  He is so over-opened with these oral appliances in his mouth that he cannot even speak.  [Al]though advised against by this writer, the Veteran insists that he is making progress with his bite on his own by wearing these devices several hours per day, [even] though he claims to still be in almost constant pain.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no competent evidence of record that is supportive of the Veteran's claim.  The only competent opinion of record was that of the December 2012 VA examiner, which was negative to the Veteran's claim.  The Board finds that the VA examiner's opinion is highly probative.

Further, as discussed above, disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  VA treatment records associated with the claims file demonstrate that the Veteran refused to accept ongoing recommendations from VA dental personnel with respect to his improper use of his oral appliances.  Specifically, VA dental personnel specifically notified the Veteran that ongoing use of appliances that were intended to be temporary would be harmful.  Further, VA dental personnel notified the Veteran that his self-manipulation of his oral appliances, including the application of an acrylic-type substance, and his continued use of those appliances, would cause additional injury.  The evidence clearly shows that the Veteran opted against abiding by the recommendations provided to him by VA dental personnel.  Ultimately, the December 2012 VA examiner opined that the Veteran's current dental disability was more likely than not related to his own self-treatment, which was contrary to the instructions provided to his by VA dental personnel.  Thus, compensation under 38 U.S.C.A. § 1151 is not warranted for any disability resulting from his failure to follow properly given medical instructions.

To the extent that the Veteran or his family members assert (1) that the Veteran incurred a dental disability as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA; (2) that the Veteran's dental disability resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately, or that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; (3) that VA furnished hospital care, medical or surgical treatment, or examination without the Veteran's informed consent; or (4) that the Veteran's dental disability was an event that was not reasonably foreseeable, the Board finds that such determinations are more suited to the realm of medical, rather than lay expertise.  These determinations are too complex for a layperson to proffer a competent opinion.  See VAOGCPREC 05-01 (finding that determinations as to whether a physician's diagnosis, treatment, or procedures for arriving at a diagnosis or course of treatment conform to ordinary standards of medical care generally present matters outside the ordinary knowledge of laypersons and, therefore, must be shown by medical evidence).  The evidence of record does not demonstrate that the Veteran or members of family possess the ability, knowledge, or experience to provide competent opinions of such.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's assertions do not constitute competent evidence in this case, and neither do the assertions submitted by his family members.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to disability compensation under 38 U.S.C.A. § 1151 for a dental disability is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


